Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group VI in the reply filed on 4/21/2022 is acknowledged.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 21, 28, 33, 34, 37, 45, 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 104586364) in view of Matthews (US Patent 10,311,316).

	Regarding Claim 21, Li (CN 104586364) discloses an image acquisition method (skin quality detection method, Fig. 2 [0023], [0033]) implemented by a terminal (image acquisition device 1, Fig. 1 [0030]) comprising a light-emitting diode (LED) light source (auxiliary lighting module [0030], Fig. 1), wherein the image acquisition method comprises:
	acquiring, using a first photographing parameter (automatically adjusting the light source and the focal length [0033]), a first image (a group of skin images [0035], e.g., first image) comprising a first to-be-detected item (one of moisture [0040], oil [0044], skin color [0048], texture [0051], color spots [0058], inflammation [0059], pores [0061]), wherein the first photographing parameter comprises a first light or a first focal length (automatically adjusting the light source and the focal length [0033]);
	acquiring, using a second photographing parameter (automatically adjusting the light source and the focal length [0033]), a second image (a group of skin images [0035], e.g., second image) comprising a second to-be-detected item (another of moisture [0040], oil [0044], skin color [0048], texture [0051], color spots [0058], inflammation [0059], pores [0061]), wherein the second photographing parameter comprises a second light or a second focal length (automatically adjusting the light source and the focal length [0033]);
	emitting, using the LED light source (auxiliary lighting module [0035]), a first light in a first mode (RGB [0035]) to provide the first light (RGB light [0035]);
	and emitting, using the LED light source (auxiliary lighting module [0035]), a second light in a second mode (UV [0035]) to provide the second light (UV  light [0035]).
	Li does not disclose, but Matthews (US Patent 10,311,316) teaches first light intensity (use different intensities, Column 10 lines 15-21; i.e., first intensity) determined based on the first to-be-detected item (penetrate tissue to different levels, different biometric features to be identified, Column 10 lines 15-21; i.e., biometric feature at a first level);
second light intensity (use different intensities, Column 10 lines 15-21; i.e., second intensity) determined based on the second to-be-detected item (penetrate tissue to different levels, different biometric features to be identified, Column 10 lines 15-21; i.e., biometric feature at a second level);
and wherein the second to-be-detected item and the second photographing parameter are different than the first to-be-detected item and the first photographing parameter (intensities and biometric features are different, Column 10 lines 15-21).
	One of ordinary skill in the art before the application was filed would have found modifying Li based on the teachings of Matthews obvious because investigating skin conditions at different depths enables sub-cutaneous conditions to be identified, enhancing the diagnostic skin evaluation of Li by providing more information about the conditions affecting the skin. 

	Regarding Claim 28, Li (CN 104586364) discloses the image acquisition method of claim 21, further comprising entering to a modeling mode (quality detection method [0033]) comprising modeling models (color model, texture analysis model [0033]) for detecting the first to-be-detected item and the second to-be-detected item (information such as moisture, oil, color, roughness, wrinkles, pigmentation, inflammation, pores is analyzed [0033]).

	Regarding Claim 33, Li (CN 104586364) discloses an electronic device comprising:
	a non-transitory memory configured to store instructions;
	a processor coupled to the non-transitory memory, wherein the instructions cause the processor to be configured (software [0015]). The remainder of Claim 33 is rejected on the grounds provided in Claim 21.

	Regarding Claim 34, Claim 34 is rejected on the grounds provided in Claim 28.

	Regarding Claim 37, Li (CN 104586364) discloses a computer program product comprising computer-executable instructions stored on a non-transitory computer readable medium that, when executed by a processor, cause a terminal (software [0015]). The remainder of Claim 37 is rejected on the grounds provided in Claim 21.

	Regarding Claim 45, Claim 45 is rejected on the grounds provided in Claim 28.

Regarding Claim 50, Li (CN 104586364) discloses the image acquisition method of claim 21, wherein the first to-be-detected item and the second to-be-detected item include at least one of a skin tone, a speckle, redness, acne, oil content, a wrinkle, an eye feature, a blackhead, water content, melanin, porphyrin, or a pore (one of moisture [0040], oil [0044], skin color [0048], texture [0051], color spots [0058], inflammation [0059], pores [0061]).

Regarding Claim 51, Li (CN 104586364) discloses the image acquisition method of claim 50, wherein the eye feature includes at least one of under-eye puffiness, an under-eye dark circle, or an under-eye fine line (color spots [0058], inflammation [0059]), wherein the wrinkle includes at least one of a nasolabial fold, a forehead wrinkle, a mountain root wrinkle, an upper lip wrinkle, or a downward wrinkle at a corner of a mouth (texture [0051]), and wherein the water content includes at least one of water content of epidermis or water content of dermis (one of moisture [0040]).


Claims 29-31, 35-36, 43, 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 104586364) in view of Bourdev (EP 2 835 748).

	Regarding Claim 29, Li (CN 104586364) discloses the image acquisition method of claim 28.
Li does not disclose, but Bourdev (EP 2 835 748) teaches further comprising determining whether the modeling models are invalid modeling models (classifier retrained periodically [0047]).
It would have been obvious to one of ordinary skill in the art before the application was filed to retrain the models of Li periodically because Bourdev teaches that retraining refines the ability of the classifier to recognize visual attributes of image classes ([0047]). 

	Regarding Claim 30, Li (CN 104586364) discloses the image acquisition method of claim 29, further comprising:
	invoking the modeling models at a first moment (analyze the image using the models [0033]).
	Li does not disclose, but Bourdev (EP 2 835 748) teaches determining that the modeling models are the invalid modeling models (classifier is due to be retrained [0047]) when time intervals between the first moment and moments when the modeling models are established are greater than a threshold (“periodically” [0047]).
It would have been obvious to one of ordinary skill in the art before the application was filed to retrain the models of Li periodically because Bourdev teaches that retraining refines the ability of the classifier to recognize visual attributes of image classes ([0047]). 

Regarding Claim 31, Li (CN 104586364) discloses the image acquisition method of claim 29, wherein the image acquisition method further comprises:
photographing the first image and a first modeling image (a group of skin images [0035]) based on the first photographing parameter (automatically adjusting the light source and the focal length [0033]);
and photographing the second image and a second modeling image (a group of skin images [0035]) based on the second photographing parameter (automatically adjusting the light source and the focal length [0033]).
Li does not disclose, but Bourdev (EP 2 835 748) teaches wherein when the modeling models are the invalid modeling models (classifier retrained periodically [0047]), the image acquisition method further comprises:
	the first modeling image (set of images from which a training set is selected [0047]), wherein the first modeling image establishes a first modeling model for the first to-be-detected item (content falls within a particular image class [0047]);
	the second modeling image (set of images from which a training set is selected [0047]), wherein the second modeling image establishes a second modeling model for the second to-be-detected item (content falls within a particular image class [0047]).
It would have been obvious to one of ordinary skill in the art before the application was filed to retrain the models of Li periodically because Bourdev teaches that retraining refines the ability of the classifier to recognize visual attributes of image classes ([0047]). 

	Regarding Claim 35, Claim 35 is rejected on the grounds provided in Claim 29.
	Regarding Claim 36, Claim 36 is rejected on the grounds provided in Claim 30.
	Regarding Claim 43, Claim 43 is rejected on the grounds provided in Claim 31.
	Regarding Claim 46, Claim 46 is rejected on the grounds provided in Claim 29.
	Regarding Claim 47, Claim 47 is rejected on the grounds provided in Claim 30.
	Regarding Claim 48, Claim 48 is rejected on the grounds provided in Claim 31.
	Regarding Claim 49, Claim 49 is rejected on the grounds provided in Claim 32.

Claims 32 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 104586364) in view of Kwon (US PG Publication 2018/0376072).

	Regarding Claim 32, Li (CN 104586364) discloses the image acquisition method of claim 21, wherein, the image acquisition method further comprises:
	further acquiring the first image (a group of skin images [0035], e.g., first image) based on the first photographing parameter (automatically adjusting the light source and the focal length [0033]);
	and further acquiring the second image (a group of skin images [0035], e.g., second image) based on the second photographing parameter (automatically adjusting the light source and the focal length [0033]).
	Li does not disclose, but Kwon (US PG Publication 2018/0376072) teaches
when the terminal meets a photographing condition (when the luminance satisfies a specified condition, the processor captures subject with camera [0095]), acquiring the image wherein the photographing condition comprises an ambient light intensity (when the luminance satisfies a specified condition, the processor captures subject with camera [0095]), and wherein the first to-be-detected item and the second to-be-detected item are within a photographing range (adjust distance from camera to position face in frame, Fig. 11, 12, 13).
It would have been obvious to one of ordinary skill in the art before the application was filed to supplement Li with image capture guidance cues because Kwon teaches that the skin analysis system is not able to produce accurate results under some external conditions, and guiding a user to capture a better image will result in more accurate skin analysis [0006]–[0010].

	Regarding Claim 44, Claim 44 is rejected on the grounds provided in Claim 32.



Response to Arguments
	Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10818007 B2 – Skin diagnosis
 US 20150324686 A1 – model training/learning
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/Examiner, Art Unit 2485